DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14-18, 20 and 57 of U.S. Patent No. 7,171,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to a person of ordinary skill in the art at the time of the invention.  See the table for analysis.  One main difference is the current claims cite a plurality of drawer assemblies while the patent teaches a single assembly, but at the time of the invention, it would have been obvious to a person of ordinary skill in the art to duplicate the assembly to have a plurality of assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Another difference is the current claims refer to rails as movable members, but to a person of ordinary skill in the art, rails would be a type of movable member.  Same with radius limiter and cable management device, both are configured to retain cables the same in both claim sets.
Current claims
US 7171099
1. A drawer arrangement, comprising: a chassis mounted to a telecommunications rack, a drawer slidably mounted to the chassis and being selectively positionable between an open position and a closed position, each drawer assembly including: a slide arrangement for interconnecting the drawer to the chassis, the slide arrangement including at least two relatively movable members that are configured to provide sliding movement of the drawer relative to the chassis, each slide arrangement including a cable management device including a curved radius limiter and configured to retain cables, each slide arrangement further including a rotatable structure configured to permit the cable management device to slidably travel at half-speed relative to the travel speed of the drawer when the drawer is slidably moved with respect to the chassis.
20. A drawer arrangement, comprising: a) a drawer and a chassis, the drawer having an interior configured for receipt of cables, the drawer being selectively positionable in an open position and a closed position; and b) a slide assembly interconnected to the drawer and the chassis, the slide assembly being configured to provide sliding movement of the drawer relative to the chassis, the slide assembly including: i) a first rail secured to the drawer; ii) a second rail secured to the chassis; iii) a center rail interconnected to each of the first and second rails; and iv) a spool positioned at the center rail and configured to contact each of the first and second rails to permit full-speed travel of the first rail relative to the second rail, and half-speed travel of the center rail relative to the first rail; c) a cable management device secured to the center rail for movement with the center rail, the cable management device being configured to retain cables.
2. The drawer arrangement of claim 1, wherein the at least two relatively movable members of the slide arrangement include a center rail extending from a first end to a second end, a first rail configured to be slidably engaged with the center rail, the first rail secured to the drawer, and a second rail configured to be slidably engaged with the center rail, the second rail secured to the chassis, wherein the rotatable structure is configured to contact each of the first and second rails when the first rail slides relative to the second rail such that the rotatable structure permits the center rail to travel at half-speed relative to the travel speed of the first rail when the second rail is held stationary.
3. The drawer arrangement of claim 2, wherein the center rail includes a first longitudinal construction and a second longitudinal construction, each of the first and second longitudinal constructions extending from the first end to the second end of the center rail, the first longitudinal construction of the center rail including a first longitudinal groove extending from the first end of the center rail to the second end, and the second longitudinal construction including a second longitudinal groove extending from the first end of the center rail to the second end.
4.  The drawer arrangement of claim 3, wherein the first rail includes a first interlocking structure, and the second rail includes a second interlocking structure, each of the first and second interlocking structures being configured to slidably engage the respective first and second grooves of the center rail.
5. The drawer arrangement of claim 3, wherein the center rail has an I-shaped cross-section.
57. A drawer arrangement, comprising: a) a drawer having an interior configured for receipt of cables; b) a chassis sized to receive the drawer; c) a slide assembly arranged to slide the drawer relative to the chassis, the slide assembly including: i) a center rail having an I-shaped cross-section; the I-shaped cross-section defining first and second longitudinal grooves extending from a first end to a second end of the center rail; ii) a first rail having an first interlocking structure configured for receipt within the first longitudinal groove of the center rail; iii) a second rail having a second interlocking structure configured for receipt within the second longitudinal groove of the center rail; and iv) a spool configured to contact each of the first and second rails when the first rail slides relative to the second rail; and d) a cable management device secured to the slide assembly, the cable management device being configured to: i) linearly travel at half-speed relative to the drawer; and ii) automatically rotate in relation to the linear travel of the drawer.
1. A slide arrangement, comprising: a) first and second rails including first and second structures, respectively; b) an I-shaped center rail including: i) a center portion having a longitudinal dimension that extends between opposite ends of the center portion; ii) transverse portions located at the ends of the center portion, the transverse portions being oriented transverse to the longitudinal dimension of the center portion to define the I-shape of the center rail; iii) the I-shape of the center rail defining first and second longitudinal constructions extending from a first end to a second end of the center rail, each of the first and second longitudinal constructions being sized to receive one of the first and second structures of the first and second rails, each of the first and second structures of the first and second rails being configured to slidably engage the first and second constructions of the center rail; iv) the first longitudinal construction of the center rail including a first longitudinal groove extending from the first end of the center rail to the second end, and the second longitudinal construction including a second longitudinal groove extending from the first end of the center rail to the second end; and c) a spool configured to contact each of the first and second rails when the first rail slides relative to the second rail, the spool having an axis of rotation parallel to the longitudinal dimension of the center portion of the I-shaped center rail.
2. The slide arrangement of claim 1, wherein the first structure of the first rail includes a first interlocking structure, and the second structure of the second rail includes a second interlocking structure, each of the first and second interlocking structures being configured to slidably engage the respective first and second grooves of the center rail.
6. The drawer arrangement of claim 3, wherein the rotatable structure is positioned at the center rail.
3. The slide arrangement of claim 1, wherein the spool is positioned at the center rail.
7. The drawer arrangement of claim 6, wherein the rotatable structure is positioned within a receiving structure formed in the center rail.
4. The slide arrangement of claim 3, wherein the spool is positioned within a receiving structure formed in the center rail.
8. The drawer arrangement of claim 7, wherein the rotatable structure has a snap-fit construction configured for receipt within the receiving structure of the center rail.
5. The slide arrangement of claim 4, wherein the spool has a snap-fit construction configured for receipt within the receiving structure of the center rail.
9. The drawer arrangement of claim 8, wherein the rotatable structure includes a flexible outer ring configured to snap-fit within the receiving structure of the center rail.
6. The slide arrangement of claim 5, wherein the spool includes a flexible outer ring configured to snap-fit within the receiving structure of the center rail.
10. The drawer arrangement of claim 9, wherein the flexible outer ring includes a plurality of ring sections circumferentially spaced apart from one another, the ring sections being configured to flex when the rotatable structure is snap-fit into the receiving structure.
7. The slide arrangement of claim 6, wherein the flexible outer ring includes a plurality of ring sections circumferentially spaced apart from one another, the ring sections being configured to flex when the spool is snap fit into the receiving structure.
11. The drawer arrangement of claim 7, wherein the receiving structure includes apertures formed in the center rail.
8. The slide arrangement of claim 4, wherein the receiving structure includes apertures formed in the center rail.
12. The drawer arrangement of claim 11, wherein the apertures are formed within the first and second longitudinal constructions of the center rail.
9. The slide arrangement of claim 8, wherein the apertures are formed within the first and second longitudinal constructions of the center rail.
13. The drawer arrangement of claim 2, further including a catch arrangement configured to pause sliding movement of the first rail when the first and center rails have reached a first extended position.
14. The slide arrangement of claim 1, further including a catch arrangement configured to pause sliding movement of the first rail when the first and center rails have reached a first extended position.
14. The drawer arrangement of claim 13, wherein the catch arrangement includes a projection located at an end of each of the first and second rails, the projection being sized to cause an interference with the rotatable structure when the first and center rails reach the first extended position.
15. The slide arrangement of claim 14, wherein the catch arrangement includes a projection located at an end of each of the first and second rails, the projection being sized to cause an interference with the spool when the first and center rails reach the first extended position.
15. The drawer arrangement of claim 3, further including a positive stop arrangement configured to prevent linear separation of the first and second rails from the center rail.
16. The slide arrangement of claim 1, further including a positive stop arrangement configured to prevent linear separation of the first and second rails from the center rail.
16. The drawer arrangement of claim 15, wherein the positive stop arrangement includes a shoulder formed on each of the first and second rails and stop ledges formed on the center rail, the shoulders being configured to contact the stop ledges of the center rail to prevent further longitudinal travel beyond a second extended position.
17. The slide arrangement of claim 16, wherein the positive stop arrangement includes a shoulder formed on each of the first and second rails, and stop ledges formed on the center rail, the shoulders being configured to contact the stop ledges of the center rail to prevent further longitudinal travel beyond a second extended position.
17. The drawer arrangement of claim 16, wherein the shoulders are formed on first and second interlocking structures defined by the respective first and second rails, and the stop ledges are formed within the first and second longitudinal grooves defined by the center rail.
18. The slide arrangement of claim 17, wherein the shoulders are formed on first and second interlocking structures defined by the respective first and second structures of the first and second rails, and the stop ledges are formed within the first and second longitudinal grooves of the center rail.
18. The drawer arrangement of claim 1, wherein the drawer defines a base for receiving fiber optic connections.
The claims do not recite optic connections, but use of a known element for its intended purpose without any unexpected result counsels against non-obviousness. KSR Int'l Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1739 (2007). See also Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 59-62 (1969).  Both claims broadly encompass drawer arrangements for fiber optic connectors and communications systems so it would have been obvious to a person of ordinary skill in the art to use fiber optic connections in the drawer assembly claimed. 
19. The drawer assembly of claim 1, wherein the drawer defines a base for receiving fiber optic distribution devices including at least one of an attenuator, a coupler, a switch, a wave division multiplexer, a splitter, a combiner, and a splice.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try using the drawer assembly with any of the listed optical components because all of them are standard equipment used in telecommunication drawers and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.

	


Claims 1-8, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of U.S. Patent No. 9,167,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to a person of ordinary skill in the art at the time of the invention.  See the table for analysis.  One main difference is the current claims cite a plurality of drawer assemblies while the patent teaches a single assembly, but at the time of the invention, it would have been obvious to a person of ordinary skill in the art to duplicate the assembly to have a plurality of assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Another difference is the current claims refer to rails as movable members, but to a person of ordinary skill in the art, rails would be a type of movable member.  Same with spool and cable management device, both are configured to retain cables the same in both claim sets.
Current claims
US 9167897
1. A drawer arrangement, comprising: a chassis mounted to a telecommunications rack, a drawer slidably mounted to the chassis and being selectively positionable between an open position and a closed position, each drawer assembly including: a slide arrangement for interconnecting the drawer to the chassis, the slide arrangement including at least two relatively movable members that are configured to provide sliding movement of the drawer relative to the chassis, each slide arrangement including a cable management device including a curved radius limiter and configured to retain cables, each slide arrangement further including a rotatable structure configured to permit the cable management device to slidably travel at half-speed relative to the travel speed of the drawer when the drawer is slidably moved with respect to the chassis
1. A telecommunications arrangement, comprising: a) a module for mounting to a fixture, the module including a base for receiving fiber optic connections, the base of the module being selectively positionable in an open position and a closed position with respect to the fixture; and b) a slide assembly interconnecting the module to the fixture, the slide assembly being configured to provide sliding movement of the base relative to the fixture, the slide assembly including: i) a first rail member on the base; ii) a second rail member fixedly secured to the fixture; iii) a center rail member interconnected to each of the first and second rail members; and iv) a spool positioned at the center rail member and configured to contact each of the first and second members to permit full-speed travel of the first rail member relative to the second rail member, and half-speed travel of the center rail member relative to the first rail member.
2. The drawer arrangement of claim 1, wherein the at least two relatively movable members of the slide arrangement include a center rail extending from a first end to a second end, a first rail configured to be slidably engaged with the center rail, the first rail secured to the drawer, and a second rail configured to be slidably engaged with the center rail, the second rail secured to the chassis, wherein the rotatable structure is configured to contact each of the first and second rails when the first rail slides relative to the second rail such that the rotatable structure permits the center rail to travel at half-speed relative to the travel speed of the first rail when the second rail is held stationary.
3. The drawer arrangement of claim 2, wherein the center rail includes a first longitudinal construction and a second longitudinal construction, each of the first and second longitudinal constructions extending from the first end to the second end of the center rail, the first longitudinal construction of the center rail including a first longitudinal groove extending from the first end of the center rail to the second end, and the second longitudinal construction including a second longitudinal groove extending from the first end of the center rail to the second end.
4.  The drawer arrangement of claim 3, wherein the first rail includes a first interlocking structure, and the second rail includes a second interlocking structure, each of the first and second interlocking structures being configured to slidably engage the respective first and second grooves of the center rail.
5. The drawer arrangement of claim 3, wherein the center rail has an I-shaped cross-section.
4. The telecommunications arrangement of claim 1, wherein the center rail member includes first and second longitudinal constructions, each of the first and second longitudinal constructions extending from a first end to a second end of the center rail member, the first rail member having a first structure configured to slidably engage the first construction of the center rail member, and the second rail member having a second structure configured to slidably engage the second construction of the center rail member.
5. The telecommunications arrangement of claim 4, wherein the first longitudinal construction of the center rail member includes a first longitudinal groove extending from the first end of the center rail member to the second end, and the second longitudinal construction includes a second longitudinal groove extending from the first end of the center rail member to the second end.
6. The telecommunications arrangement of claim 5, wherein the first structure of the first rail member includes a first interlocking structure, and the second structure of the second rail member includes a second interlocking structure, each of the first and second interlocking structures being configured to slidably engage the respective first and second grooves of the center rail member.
7. The telecommunications arrangement of claim 5, wherein the center rail member has an I-shaped cross-section.
6. The drawer arrangement of claim 3, wherein the rotatable structure is positioned at the center rail.
8. The telecommunications arrangement of claim 1, wherein the spool is positioned within a receiving structure formed in the center rail member.
7. The drawer arrangement of claim 6, wherein the rotatable structure is positioned within a receiving structure formed in the center rail.
8. The telecommunications arrangement of claim 1, wherein the spool is positioned within a receiving structure formed in the center rail member.
8. The drawer arrangement of claim 7, wherein the rotatable structure has a snap-fit construction configured for receipt within the receiving structure of the center rail.
9. The telecommunications arrangement of claim 8, wherein the spool has a snap-fit construction configured for receipt within the receiving structure of the center rail member.
13. The drawer arrangement of claim 2, further including a catch arrangement configured to pause sliding movement of the first rail when the first and center rails have reached a first extended position.
10. The telecommunications arrangement of claim 1, further including a catch arrangement configured to pause sliding movement of the first rail member when the first and center rail members have reached a first extended position.
15. The drawer arrangement of claim 3, further including a positive stop arrangement configured to prevent linear separation of the first and second rails from the center rail.
11. The telecommunications arrangement of claim 1, further including a positive stop arrangement configured to prevent linear separation of the first and second rail members from the center rail member.
19. The drawer assembly of claim 1, wherein the drawer defines a base for receiving fiber optic distribution devices including at least one of an attenuator, a coupler, a switch, a wave division multiplexer, a splitter, a combiner, and a splice.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try using the drawer assembly with any of the listed optical components because all of them are standard equipment used in telecommunication drawers and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.  11,287,594 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to a person of ordinary skill in the art at the time of the invention.  See the table for analysis.  The difference in the claims is that the 11287594 claims state a plurality of the claimed drawer assemblies, with each assembly being the same as the current claims.   At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to include more that one of the claimed drawer assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Current claims
US 11287594
1. A drawer arrangement, comprising: a chassis mounted to a telecommunications rack, a drawer slidably mounted to the chassis and being selectively positionable between an open position and a closed position, each drawer assembly including: a slide arrangement for interconnecting the drawer to the chassis, the slide arrangement including at least two relatively movable members that are configured to provide sliding movement of the drawer relative to the chassis, each slide arrangement including a cable management device including a curved radius limiter and configured to retain cables, each slide arrangement further including a rotatable structure configured to permit the cable management device to slidably travel at half-speed relative to the travel speed of the drawer when the drawer is slidably moved with respect to the chassis.
1. A drawer arrangement, comprising: a plurality of drawer assemblies mounted on a telecommunications rack, each drawer assembly including: a chassis mounted to the telecommunications rack and a drawer slidably mounted to the chassis and being selectively positionable between an open position and a closed position, each drawer assembly including: a slide arrangement for interconnecting the drawer to the chassis, the slide arrangement including at least two relatively movable members that are configured to provide sliding movement of the drawer relative to the chassis, each slide arrangement including a cable management device including a curved radius limiter and configured to retain cables, each slide arrangement further including a rotatable structure configured to permit the cable management device to slidably travel at half-speed relative to the travel speed of the drawer when the drawer is slidably moved with respect to the chassis.
2. The drawer arrangement of claim 1, wherein the at least two relatively movable members of the slide arrangement include a center rail extending from a first end to a second end, a first rail configured to be slidably engaged with the center rail, the first rail secured to the drawer, and a second rail configured to be slidably engaged with the center rail, the second rail secured to the chassis, wherein the rotatable structure is configured to contact each of the first and second rails when the first rail slides relative to the second rail such that the rotatable structure permits the center rail to travel at half-speed relative to the travel speed of the first rail when the second rail is held stationary.
3. The drawer arrangement of claim 2, wherein the center rail includes a first longitudinal construction and a second longitudinal construction, each of the first and second longitudinal constructions extending from the first end to the second end of the center rail, the first longitudinal construction of the center rail including a first longitudinal groove extending from the first end of the center rail to the second end, and the second longitudinal construction including a second longitudinal groove extending from the first end of the center rail to the second end.
4.  The drawer arrangement of claim 3, wherein the first rail includes a first interlocking structure, and the second rail includes a second interlocking structure, each of the first and second interlocking structures being configured to slidably engage the respective first and second grooves of the center rail.
5. The drawer arrangement of claim 3, wherein the center rail has an I-shaped cross-section.
2. The drawer arrangement of claim 1, wherein the at least two relatively movable members of the slide arrangement include a center rail extending from a first end to a second end, a first rail configured to be slidably engaged with the center rail, the first rail secured to the drawer, and a second rail configured to be slidably engaged with the center rail, the second rail secured to the chassis, wherein the rotatable structure is configured to contact each of the first and second rails when the first rail slides relative to the second rail such that the rotatable structure permits the center rail to travel at half-speed relative to the travel speed of the first rail when the second rail is held stationary.
3. The drawer arrangement of claim 2, wherein the center rail includes a first longitudinal construction and a second longitudinal construction, each of the first and second longitudinal constructions extending from the first end to the second end of the center rail, the first longitudinal construction of the center rail including a first longitudinal groove extending from the first end of the center rail to the second end, and the second longitudinal construction including a second longitudinal groove extending from the first end of the center rail to the second end.
4. The drawer arrangement of claim 3, wherein the first rail includes a first interlocking structure, and the second rail includes a second interlocking structure, each of the first and second interlocking structures being configured to slidably engage the respective first and second grooves of the center rail.
5. The drawer arrangement of claim 3, wherein the center rail has an I-shaped cross-section.

6. The drawer arrangement of claim 3, wherein the rotatable structure is positioned at the center rail.
6. The drawer arrangement of claim 2, wherein the rotatable structure is positioned at the center rail.
7. The drawer arrangement of claim 6, wherein the rotatable structure is positioned within a receiving structure formed in the center rail.
7. The drawer arrangement of claim 6, wherein the rotatable structure is positioned within a receiving structure formed in the center rail.
8. The drawer arrangement of claim 7, wherein the rotatable structure has a snap-fit construction configured for receipt within the receiving structure of the center rail.
8. The drawer arrangement of claim 7, wherein the rotatable structure has a snap-fit construction configured for receipt within the receiving structure of the center rail.
9. The drawer arrangement of claim 8, wherein the rotatable structure includes a flexible outer ring configured to snap-fit within the receiving structure of the center rail.
9. The drawer arrangement of claim 8, wherein the rotatable structure includes a flexible outer ring configured to snap-fit within the receiving structure of the center rail.
10. The drawer arrangement of claim 9, wherein the flexible outer ring includes a plurality of ring sections circumferentially spaced apart from one another, the ring sections being configured to flex when the rotatable structure is snap-fit into the receiving structure.
10. The drawer arrangement of claim 9, wherein the flexible outer ring includes a plurality of ring sections circumferentially spaced apart from one another, the ring sections being configured to flex when the rotatable structure is snap-fit into the receiving structure.
11. The drawer arrangement of claim 7, wherein the receiving structure includes apertures formed in the center rail.
11. The drawer arrangement of claim 7, wherein the receiving structure includes apertures formed in the center rail.
12. The drawer arrangement of claim 11, wherein the apertures are formed within the first and second longitudinal constructions of the center rail.
12. The drawer arrangement of claim 11, wherein the apertures are formed within the first and second longitudinal constructions of the center rail.
13. The drawer arrangement of claim 2, further including a catch arrangement configured to pause sliding movement of the first rail when the first and center rails have reached a first extended position.
13. The drawer arrangement of claim 2, further including a catch arrangement configured to pause sliding movement of the first rail when the first and center rails have reached a first extended position.
14. The drawer arrangement of claim 13, wherein the catch arrangement includes a projection located at an end of each of the first and second rails, the projection being sized to cause an interference with the rotatable structure when the first and center rails reach the first extended position.
14. The drawer arrangement of claim 13, wherein the catch arrangement includes a projection located at an end of each of the first and second rails, the projection being sized to cause an interference with the rotatable structure when the first and center rails reach the first extended position.
15. The drawer arrangement of claim 3, further including a positive stop arrangement configured to prevent linear separation of the first and second rails from the center rail.
15. The drawer arrangement of claim 2, further including a positive stop arrangement configured to prevent linear separation of the first and second rails from the center rail.
16. The drawer arrangement of claim 15, wherein the positive stop arrangement includes a shoulder formed on each of the first and second rails and stop ledges formed on the center rail, the shoulders being configured to contact the stop ledges of the center rail to prevent further longitudinal travel beyond a second extended position.
16. The drawer arrangement of claim 15, wherein the positive stop arrangement includes a shoulder formed on each of the first and second rails and stop ledges formed on the center rail, the shoulders being configured to contact the stop ledges of the center rail to prevent further longitudinal travel beyond a second extended position.
17. The drawer arrangement of claim 16, wherein the shoulders are formed on first and second interlocking structures defined by the respective first and second rails, and the stop ledges are formed within the first and second longitudinal grooves defined by the center rail.
17. The drawer arrangement of claim 16, wherein the shoulders are formed on first and second interlocking structures defined by the respective first and second rails, and the stop ledges are formed within the first and second longitudinal grooves defined by the center rail.
18. The drawer arrangement of claim 1, wherein the drawer defines a base for receiving fiber optic connections.
18. The drawer arrangement of claim 1, wherein the drawer defines a base for receiving fiber optic connections.
19. The drawer assembly of claim 1, wherein the drawer defines a base for receiving fiber optic distribution devices including at least one of an attenuator, a coupler, a switch, a wave division multiplexer, a splitter, a combiner, and a splice.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try using the drawer assembly with any of the listed optical components because all of them are standard equipment used in telecommunication drawers and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.

	


Allowable Subject Matter
Claims 1-19 could be allowed if the double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a drawer arrangement, comprising:
a drawer assembly including:
a chassis mounted to the telecommunications rack and a drawer slidably mounted to the chassis, each drawer assembly including:
a slide arrangement for interconnecting the drawer to the chassis, the slide arrangement including at least two relatively movable members that are configured to provide sliding movement of the drawer relative to the chassis, each slide arrangement including a cable management device including a curved radius limiter and configured to retain cables, each slide arrangement further including a rotatable structure configured to permit the cable management device to slidably travel at half-speed relative to the travel speed of the drawer when the drawer is slidably moved with respect to the chassis,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874